Exhibit 10.25

LOGO [g73720g63z44.jpg]

 

December 17, 2008   

JDS Uniphase Corporation

430 N. McCarthy Boulevard

Milpitas, CA 95035

 

   www.jdsu.com

Thomas H. Waechter

JDS Uniphase Corporation

430 North McCarthy Blvd

Milpitas, California 95035

Dear Tom,

On behalf of the Board of Directors of JDS Uniphase Corporation (sometimes
hereafter referred to as “JDSU” or “the Company”), it is my pleasure to confirm
our offer of a promotion to the position of Chief Executive Officer and
President of JDSU, effective January 1, 2009. The terms of your employment as
Chief Executive Officer and President will be as follows.

This is a regular full-time position. Your new salary will be $700,000 per year,
less required deductions. Your grade level within JDSU’s compensation structure
will be E400 and your category of employment will be Exempt. Additionally, you
will be appointed to serve as a member of the Company’s Board of Directors
effective upon the commencement of your service as the Company’s Chief Executive
Officer and President.

Your employment with JDSU will include participation in the Company’s general
cash incentive programs as such programs are approved by the Board of Directors
from time to time, with an target incentive opportunity of 100% of your base
salary, and commencing with the Company’s Incentive Plan for the second half of
our 2009 fiscal year. Your performance objectives will be determined by the
Board and aligned with general corporate objectives of the Company.

Additionally, you will receive the following equity incentive awards:

 

  1. An award of 450,000 Performance Stock Options (the “Performance Options”),
which will vest in three equal installments on the latter to occur of (i) the
first, second and third anniversaries of the grant date and (ii) the
appreciation of the price of the Company’s common stock such that it will have
traded at a minimum of a 25% premium to the exercise price of the Performance
Options for at least 30 consecutive trading days;

 

  2. An award of 250,000 time-based stock options, which will vest in three
equal installments on the first, second and third anniversaries of the grant
date (the “Time Based Options”); and

 

  3. An award of 200,000 restricted stock units (“RSUs”), which will vest in
three equal installments on the first, second and third anniversaries of the
grant date (the “Time Based RSUs”).

Equity awards will be granted on January 1, 2009, aligning with the promotion
date. The exercise price of the Performance Options and Time Based Options will
be the closing price of JDSU’s common stock on NASDAQ on December 31, 2008 since
January 1, 2009 is not a trading day. All equity awards will be subject to the
terms and conditions of the Company’s Amended and Restated 2003 Equity Incentive
Plan and applicable grant agreements.



--------------------------------------------------------------------------------

LOGO [g73720g63z44.jpg]

Thomas H. Waechter

December 17, 2008

Page 2

 

The Company will reimburse you for such nominal amounts, and will be grossed-up,
for transition expenses resulting from this promotion. All such amounts will be
subject to approval from the Board of Directors.

You will continue to be eligible for JDSU’s comprehensive benefit program
including health, vision, dental and life and disability insurance benefits on
the same basis as all other eligible U.S. employees. You also will continue to
be eligible to participate in the Company’s 401K Retirement Plan, Employee Stock
Purchase Plan (ESPP) and the Company’s standard paid time off, paid holidays,
flexible spending accounts for child and health care, and tuition reimbursement
programs. Additional benefit information is available from our Human Resources
Department.

Your employment with JDSU is voluntarily entered into and is for no specified
period. As a result, you will continue to be free to resign at any time, for any
reason, or for no reason at all. Similarly, the Company will be free to conclude
its at-will employment relationship with you at any time, with or without notice
or cause. This paragraph is intended to be the complete and exclusive statement
regarding the circumstances under which your employment may be terminated and
supersedes any prior agreement or representation. If any of its terms conflict
with any practice or policy of JDSU, now or in the future, these terms will
control and may not be changed except by written agreement signed by an
authorized representative of the Company.

Notwithstanding the preceding paragraph, in the event your employment is
terminated by the Company for reasons other than for “Cause” prior to any
“Change of Control” (as both terms are defined below) of the Company, and
subject to your execution of a separation agreement and release of claims
reasonably acceptable to the Company, you will be eligible as of the effective
date of such release of claims for the following severance benefits in full
satisfaction of any statutory, contractual or common law entitlements which you
may have or could have as a result of the termination of your employment: (i) a
cash payment equivalent to two times your annual base salary as of the date of
termination of employment; and (ii) Company paid COBRA benefits continuation for
a period of the lesser of the maximum allowable COBRA period or 24 months.

Furthermore, in the event your employment is terminated by the Company for
reasons other than for Cause or by you for “Good Reason” (as defined below) upon
or following any Change of Control of the Company, and subject to your execution
of a separation agreement and release of claims reasonably acceptable to the
Company, you will be eligible as of the effective date of such release of claims
for the following severance benefits in full satisfaction of any statutory,
contractual or common law entitlements which you may have or could have as a
result of the termination of your employment: (i) a cash payment equivalent to
three times your annual base salary as of the date of termination of employment;
(ii) your right, title and entitlement to any unvested options, restricted stock
units, or any other securities or similar incentives which have been granted or
issued to you as of the date of termination of your employment, shall
immediately vest, free from any restrictions other than those imposed by
applicable state and federal securities laws, provided that all such securities
shall continue to be exercisable (if applicable) in accordance with the terms of
each grant; and (iii) Company paid COBRA benefits continuation for a period of
the lesser of the maximum allowable COBRA period or 24 months. Further, in the
event it is determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change of
Control (or any of its affiliated entities) to or for your benefit (whether
pursuant to the terms of this letter agreement or otherwise) (the “Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by you with respect to such excise tax (such excise tax, together with
any such interest



--------------------------------------------------------------------------------

LOGO [g73720g63z44.jpg]

Thomas H. Waechter

December 17, 2008

Page 3

 

and penalties, are hereinafter collectively referred to as the “Excise Tax”),
but that the Payments would not be subject to the Excise Tax if the Payments
were reduced by an amount that is less than 10% of the portion of the Payments
that would be treated as “parachute payments” under Section 280G of the Code,
then the amounts payable to you pursuant to this paragraph shall be reduced (but
not below zero) to the maximum amount that could be paid to you without giving
rise to the Excise Tax (the “Safe Harbor Cap”).

The Company and you acknowledge and agree that, notwithstanding anything herein
to the contrary, this letter agreement is intended to comply with the provisions
of Code section 409A, as in effect from time to time. The intent of this letter
agreement is that you not be subject to any tax liability or penalty by reason
of the application of Code section 409A(a)(1) with respect to any amount payable
under this letter agreement. To the extent necessary to comply with the
requirements of Code section 409A(a)(2)(B)(i) (prohibiting certain payments to a
“specified employee” within six (6) months of such employee’s separation from
service), any payment under this letter agreement that may be made to you on
account of his termination of employment with the Company shall be delayed only
to the extent necessary to comply with the requirements of Code section
409A(a)(2)(B)(i).

You agree that in the event your employment with the Company in the role of
Chief Executive Officer and President is terminated for any reason, you will
immediately tender your resignation as a member of the Company’s Board of
Directors with immediate effect.

For purposes of this letter, the following terms shall be defined as follows:

“Cause” means (i) your willful malfeasance, which has a material adverse effect
on the Company; (ii) substantial and continuing willful refusal by you to
perform duties ordinarily performed by an employee in the same position and
having similar duties; (iii) your conviction for a felony or misdemeanor which
would have a material adverse effect on the Company’s goodwill if you are
retained as an employee of the Company; or (iv) your willful failure to comply
with material policies and procedures of the Company including but not limited
to the JDS Uniphase Corporation Code of Business Conduct and Policy Regarding
Inside Information and Securities Transactions. If the act of failure to act
which is the basis for a decision by the Board to terminate your employment for
Cause is such that it is susceptible to cure, the Board shall provide you notice
that it intends to terminate your employment for Cause, specifying the
particular act or failure to act and providing you with thirty (30) days
following such notice to cure such act or failure to act to the satisfaction of
the Board. If the Board of Directors does not deliver to you a notice to cure
pursuant to the preceding sentence within sixty (60) days of the Board of
Directors have actual knowledge of the event constituting Cause has occurred,
then such even will no longer constitute Cause.

“Good Reason” means the occurrence of any of the events or conditions described
in subsections (i) through (iv) below, provided however, that with respect to
subsections (i) through (iii) below only, you provide the Company with thirty
(30) days notice of termination for “Good Reason”, during which time the Company
shall have an opportunity to cure the occurrence or condition claimed to
constitute “Good Reason”; and provided further, that such notice of resignation
is submitted by you no later than sixty (60) days after the occurrence of the
event or condition that you claim as the basis for termination for “Good
Reason”:

 

  (i) a material reduction (7.5% or greater) in your base salary or target bonus
without your prior written consent, except that a reduction proportionate to
reductions imposed on all other members of the Company’s executive management as
part of a cost reduction effort will not be a Good Reason for termination; or



--------------------------------------------------------------------------------

LOGO [g73720g63z44.jpg]

Thomas H. Waechter

December 17, 2008

Page 4

 

  (ii) a material adverse change in your position, duties or responsibilities
without your prior written consent; or

 

  (iii) an actual change in your principal work location by more than 50 miles
without your prior written consent; or

 

  (iv) failure by the Company to obtain from any successor company the
assumption of the Company’s obligations under this letter agreement.

“Change of Control” means: (i) a change in the ownership of the corporation,
(ii) a change in effective control of the corporation, or (iii) a change in the
ownership of a substantial portion of the assets of the corporation, as those
terms are used and defined in Section 409A(a)(2)(A)(v) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder, and where
the word “corporation” used above and in such provisions is taken to refer to
the Company. This provision is intended to incorporate the definition of those
terms in such section and such regulations, and shall be interpreted
accordingly.

Your previously executed Employee Proprietary Information and Assignment of
Inventions Agreement shall remain in effect in accordance with its terms.

The validity, interpretation, enforceability, and performance of this letter
agreement shall be governed by and construed in accordance with the law of the
State of California. If any provision of this letter agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this letter agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect. You
acknowledge (a) that you have consulted with or have had the opportunity to
consult with independent counsel of your own choice concerning this letter
agreement, and (b) that you have read and understand this letter agreement, are
fully aware of its legal effect, and have entered into it freely based on your
own judgment and not on any representations or promises other than those
contained in this letter agreement.

If the terms and conditions of this promotion offer are acceptable to you as
defined in this letter, please indicate your acceptance by signing and returning
a signed duplicate copy of this letter to Brett Hooper by close of business on
December 17, 2008.

Tom, the Board is pleased to provide you with this offer, and we look forward to
your assumption of the leadership of the Company and joining us as a member of
the Board of Directors.

Sincerely,

  

Martin A. Kaplan

Chairman, Board of Directors

JDS Uniphase Corporation



--------------------------------------------------------------------------------

LOGO [g73720g63z44.jpg]

Thomas H. Waechter

December 17, 2008

Page 5

 

I accept the offer of a promotion to and employment as Chief Executive Officer
and President of JDSU under the terms described in this letter. I acknowledge
that this letter agreement is the complete agreement concerning my employment
and supersedes all prior or concurrent agreements and representations except as
explicitly stated herein and may not be modified in any way except in writing
executed by an authorized agent of JDSU.

 

       ________________________ Thomas H. Waechter     Date